Citation Nr: 0202287	
Decision Date: 03/11/02    Archive Date: 03/15/02

DOCKET NO.  01-07 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease (DDD), L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


INTRODUCTION

The veteran had active service from January 1946 to January 
1947.

This appeal before the Board of Veterans' Appeals (Board) 
stems from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in Waco, 
Texas.  

At his hearing at the RO in February 2001, the veteran 
testified that he had stopped working due to disability.  RO 
Hearing transcript (RO T.), 6.  The matter of a permanent and 
total disability rating for pension purposes is referred to 
the RO for any appropriate action.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  It has not been shown that the veteran has DDD, L5-S1, 
that had its onset in or is otherwise etiologically related 
to active military service.


CONCLUSION OF LAW

DDD, L5-S1, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5100, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veteran's Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), have since 
been published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  The VCAA and the implementing 
regulations are liberalizing and are therefore applicable to 
these claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been notified of the 
law and regulations governing entitlement to service 
connection.  He has also been advised of the evidence 
considered in connection with and the evidence potentially 
probative of the claim, most recently in the August 2001 
statement of the case that included reference to the VCAA 
provisions.  The veteran also presented testimony at two 
hearings during the pendency of this appeal.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a hearing officer has a regulatory duty, pursuant to 38 
C.F.R. § 3.103(c)(2) (2001), to suggest the submission of 
evidence that the claimant may have overlooked and which 
would be of advantage to the claimant's position.  Costantino 
v. West, 12 Vet. App. 517 (1999).  As discussed below, the 
hearing officer at the RO attempted to obtain a very thorough 
chronology of medical treatment from the veteran, and the 
hearing officer also elicited the availability of such 
records from the treating providers.

As for obtaining pertinent evidence in compliance with the 
duty to assist, the RO attempted to acquire the veteran's 
service medical records, but the RO was informed that any 
service records may have been destroyed in a fire at the 
National Personnel Records Center (NPRC) in 1973.  Even prior 
to the VCAA's enactment, the Court had held that in cases 
where the veteran's service medical records were unavailable, 
through no fault of the veteran, there was a "heightened 
duty" to assist the veteran in the development of the case.  
See generally McCormick v. Gober, 14 Vet. App. 39, 45-49 
(2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
This heightened duty to assist included the obligation to 
search for alternate methods of proving service connection.  
When service medical records were shown to be unavailable, 
the RO sought to obtain any alternate service records.  
Unfortunately, none were available.  

Additionally, the RO contacted any viable post-service 
medical sources of treatment, both private and VA.  At the RO 
hearing in February 2001 and at a hearing before a member of 
the Board in December 2001, the veteran described various 
post service treatment.  Specifically, the veteran stated 
that he went to see a Dr. Cook in 1951, and the veteran 
stated that those records were not available. 
RO T., 9.  The veteran then stated that he was next seen for 
treatment for his back in about 1967.  RO T. 9.  However, the 
veteran did not know where to locate this doctor.  RO T. 11.  
The veteran otherwise testified that any records that he had 
were either burned in a home fire or were already submitted 
to the RO.  RO T. 8-9.  

As noted above, the veteran indicated at the RO hearing that 
the VA had all of his available pertinent medical records.  
Other records were either destroyed or are not available.  VA 
has no obligation to seek evidence which the veteran 
acknowledges does not exist.  See Counts v. Brown, 6 Vet. 
App. 473, 477 (1994).  The veteran has not indicated any 
other pertinent evidence that is not on file.  Moreover, for 
the reasons stated below, the Board concludes that a medical 
examination or opinion is not reasonable based upon the facts 
of this case. 

For the reasons set out above, the Board finds the all duties 
set out under the VCAA have been met relevant to the claims 
decided herein.  See Wensch v. Principi, 
15 Vet. App. 362 (2001), citing DelaCruz v. Principi, 15 Vet. 
App. 143, 149 (2001).  A remand for adjudication by the RO 
would thus serve only to further delay resolution of the 
claim with no benefit flowing to the veteran.

Finally, the Board further notes that it is cognizant of the 
fact that the RO denied the service connection claim as not 
well grounded in its initial denial in July 2000.  However, 
the RO subsequently re-examined the veteran's claims on the 
merits in February 2001 and thereafter.  The RO then 
specifically notified the veteran of the requirements needed 
for entitlement to service connection by the August 2001 
Statement the Case issued during this appeal.  Therefore, the 
Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of 
entitlement to service connection.

II.  Service Connection

Service connection means that the facts, as shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for a disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established, there is 
no requirement of evidentiary showing of continuity. 
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2001).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2001).

The evidence to be considered in this case consists of the 
veteran's post service medical records and 
testimony/statements by the veteran and his spouse made in 
connection with this appeal.  The veteran has argued that he 
began to experience back problems during service as a result 
of an injury, and that symptoms of pain have continued to 
date.  

The relevant evidence is summarized briefly as follows:

On the initial application for compensation benefits that was 
received by the RO in January 2000, the veteran claimed that 
he sustained a lumbar injury in 1946.  

A private radiological report that was completed in May 1997 
following a referral by I. Bell, MD, reveals an impression of 
spondylosis and moderately severe DDD, L5-S1.  

A private medical statement dated in June 1997 indicates a 
diagnosis of back pain.  The physician did not list a date of 
onset.  The veteran was to continue on physical therapy as 
directed.  

A private medical report from a bone and joint clinic dated 
in March 1999 shows that the veteran was referred for 
orthopedic consultation for his back.  It was reported that 
the veteran has suffered with back pain for many years; he 
recalled that, 20 years before, someone had suggested 
surgery, which he declined.  The impression was DDD, L5-S1.  
A VA clinical record in March 1999 shows a history of 
arthritis.  

A VA treatment record dated in August 1999 notes the 
veteran's history of low back pain, off and on, since 1948.  
The pertinent assessment that month and in November 1999 was 
history of low back pain.  In April 2000, the assessments 
were degenerative joint disease (DJD) spine, spinal and 
foraminal stenosis and bulging discs.  

In a letter dated in February 2001, the veteran indicated 
that the lower part of his back was injured in 1946 while he 
was stationed in Geigerfield, Washington.  

During his February 2001 hearing at the RO, the veteran again 
stated that his back injury occurred in Washington when he 
slipped on the barracks steps because of snow.  RO T. 2, 7.  
He recalled that the diagnosis was a sprain.  He stated that 
he was again told that he had a sprain when he sought 
treatment in 1951.  RO T. 3.  

The veteran with his spouse testified at a hearing before a 
member of the Board in December 2001.  The veteran related 
that he was injured during a snowfall that began heavily and 
which caused him to slip.  He then sought treatment at the 
dispensary.  T. 3.  Subsequently, he was shipped out to 
Florida, a warm climate, and he no longer felt much pain.  
Following this assignment, he was discharged from service.  
The back problems worsened in 1951.  T. 3.  He described his 
post service medical treatment (as described previously).  T. 
4.  

III. Analysis

In order to prevail on the issue of service connection on the 
merits, "there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table); see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit [v. Brown, 
5 Vet. App. 91, 93 (1993)]."  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

The Board finds that it is clear from the evidence on file 
that the veteran has a competent medical diagnosis of DDD.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding 
VA's interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).

The question of whether the veteran's current DDD had its 
onset in or is otherwise related to active service, involves 
competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As the record 
does not reflect that the veteran or his spouse possesses a 
recognized degree of medical knowledge, their own assertions 
as to the existence, nature and etiology of the veteran's low 
back complaints are not competent.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The Board notes that there is no indication that there are 
any additional medical records relating to a low back 
disability dated prior to 1997.  The earliest evidence of 
back disability, shown in 1997, contains no documentation as 
to a date of onset or causation.  Subsequent records in 1999 
show the veteran's history of back pain over "many years" 
or since 1948 (about a year after service separation).  
Nevertheless, the medical examiners within the available 
records note only the history provided by the veteran and 
provide no findings that link the current disorder (shown 
about 5 decades after service discharge) to any incident in 
military service.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence").  Thus, there is no competent evidence of 
record of a link between the post-service DDD and active 
service.  

The Board is also cognizant of the provisions of 38 U.S.C.A. 
§ 1154(b) (West 1991) that provide that in the case of any 
veteran who engaged in combat with the enemy in active 
military service during a period of war, the Secretary shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  However, the evidence on file, to include the 
veteran's testimony, shows that the veteran has claimed that 
his injury incurred during a period of active duty that did 
not involve combat.  Accordingly, the aforementioned 
provisions pertinent to combat veterans are not for 
application.  

The veteran has testified that a back injury during service 
led to continuous back pain after service.  The Board must 
therefore also consider whether service connection may be 
warranted under the continuity-of- symptomatology analysis 
under 38 C.F.R. § 3.303(b).  In this case, there is no 
competent medical opinion submitted to satisfy the requisite 
nexus provision.  Further, there is no evidence in service 
that the veteran had a chronic disorder, which is supported 
by the lack of competent evidence that shows such disorder 
until years after service.  Consequently, service connection 
is not warranted under the provisions of 
38 C.F.R. § 3.303(b).  

For the reasons stated above, the Board concludes that there 
is no medical nexus between the veteran's active service and 
DDD.  Therefore, the Board concludes that the preponderance 
of the evidence is against the claim.  It is also the 
judgment of the Board that VA's expanded duty to assist under 
VCAA does not warrant additional development for an 
examination.  A physician would review the same record as 
summarized above, which does not show DDD until approximately 
50 years after service.  Inasmuch as there is no competent 
medical evidence which suggests that the veteran has any 
current DDD which may be associated with his period of active 
service, a remand for an examination is not warranted.  See 
§ 3 of the VCAA (codified as amended at 38 U.S.C. § 5103A(d)

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001).  In this case, there is no competent evidence of 
DDD, L5-S1, found to be etiologically related to the 
veteran's period of active military service.  As such, the 
preponderance of the evidence is against the claim and the 
appeal is denied.


ORDER

Entitlement to service connection for a DDD, L5-S1, is 
denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


